DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11093772. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the instant application is anticipated by claim 1 of the Patent. 

Claim Objections
4.	Claims 5, 8 and 9 are objected to because of the following informalities:  Claim recites, “M challenges” and “N times”, please define the variables M and N.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ackerman et al. (US 2020/0311238)(hereafter Ackerman).
Regarding claim 1, Ackerman discloses a method comprising: executing a process to establish whether a user associated with at least one of a verification process, an authorization process and an authentication process is physically present or their presence is being simulated (see, Fig. 3, processes from 202-214 to determine the live subject, see, paragraph [0034], comparing the results of the individual biometric authenticity results to determine a final authenticity of the subject (e.g., whether the subject is alive or a spoof), paragraphs [0042],the iris biometric data contained in the images 120 captured by the camera114 can be transmitted to the processing device 128, and the processing device 128 can determine the iris biometric authenticity of the subject based on the authentication responses 124 stored in the database 122 (e.g., whether the subject is real/alive or a spoof). Successful and failed attempts of finding iris biometric authenticity can be electronically stored as biometric data 134 in the database 122 such that the system 100 can rely on historical biometric data for improving operation of the system 100, see, furthermore paragraphs [0043] and [0044], paragraphs [0072]-[0075]).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Wallace et al. (US 2018/0337917)(hereafter Wallace).
Regarding claim 10, Ackerman does not explicitly disclose the method wherein the process comprises comparing responses received in response to each liveness challenge of one or more liveness challenges from the user against the associated liveness challenge of one or more liveness challenges; and  the response for each liveness challenge of the one or more liveness challenges is established in dependence upon processing data acquired from at least one of a motion sensor, an accelerometer, and an image processor; wherein each liveness challenge of the one or more liveness challenges comprises one or more tasks performed by the user, each task selected from a group comprising: raising an arm; lowering another arm; turning their head; blinking; opening and shutting their eyes; and opening and shutting their mouth. However, in same field of endeavor, Wallace teaches in paragraph [0004], The two factors may include a verified identification and a liveness identification. The verified identification, as will be described in further detail herein, may be a governmental verified identification, such as a driver's license, passport, military identification, other governmental identification, and the liveness identification may include a still image of the user, a string of multiple images, a live or moving image of the user, a video of the user, or other like image.  The organization may authenticate the user by identifying the user from the verified identification image and identifying that the user is active (e.g., by identifying movement of the user from the liveness identification image, movement of the mobile device itself, and/or the like). Additional authentication may include requiring and/or identifying an identifier from the liveness identification image, such as but not limited to a specific movement made by the user in a video, characters, keywords, or phrases written or spoken in a photo or video, objects included in a photo or video, or the like that can be identified in the image. [0061], block 224, once the user has been authenticated, then the organization may store the verified identification image and/or the liveness identification image, or portions thereof, in order to more quickly authenticate the user 4 in the future. For example, an identifier from a video (e.g., gesture, movement, keyword, object, or the like) may be stored by the organization application for future use. Block 226 of FIG. 3 further illustrates that when the organization receives additional requests from the user 4 that require authentication, the user 4 may provide a new liveness identification image (e.g., a new video of the user) and the organization may analyze the new liveness identification image to authenticate the user 4. For example, in lieu of other authentication methods described herein, the organization can authenticate the user 4 by determining if an identifier in the new liveness identification image matches the stored identifier from a previous liveness identification image (e.g., an original liveness identification image, substitute liveness identification image, or the like). Alternatively, an identifier from a new liveness identifier may be utilized as additional security when compared to a stored identifier from a previous identifier. As such, in addition to the other authentication methods described herein, the comparison of one or more new identifiers may be made with one or more stored identifiers for another layer of added security. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Wallace with the Ackerman, as a whole, so as to comparing responses received in response to each liveness challenge of one or more liveness challenges from the user against the associated liveness challenge of one or more liveness challenges, the motivation is to provide authentication with liveness determination. 

9.	Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Chaudhary et al.  (US 8856541)(hereafter Chaudhary).
Regarding claim 13, Ackerman does not explicitly disclose the method, wherein the process comprises: acquiring audio data from a microphone associated with the electronic device whilst the user is presented with and responds to one or more challenges of a series of liveness challenges; performing a comparison of the acquired audio data with stored audio data acquired with another microphone associated with another electronic device employed whilst a registered user was presented with and responded to a plurality of liveness challenges during a registration process for the at least one of the verification process, the authorization process and the authentication process; determining whether the user is physically present in dependence upon at least the comparison. However, in same field of endeavor, Chaudhary teaches, col. 4 lines 23-34, the anti-spoofing programs may select one or more words from a lexicon, and prompt a user to speak the selected word(s). The anti-spoofing programs may match the detected spoken word(s) to the selected word(s) using speech recognition. Additionally, in some implementations, the anti-spoofing programs may use voice recognition technology to match the voice of the speaker to the voice of an authorized user (e.g., as indicated by the voice of an enrollment speech sample). In this manner, techniques of the present disclosure may reduce the occurrence of erroneous authentication caused by spoofing attempts. voice module 14 may implement various speech recognition techniques. In specific examples, voice module 14 may generate one or more verbal cues (such as randomly selected words or mnemonic devices) at each authentication attempt. In turn, voice module 14 may receive (e.g., via one or more microphones of input devices 42), a speech sample submitted by a user, and determine whether the spoken content of the speech sample exhibits a sufficient match to the verbal cue(s). Voice module 14 may output the verbal cue(s) to the user in a variety of ways, including through displaying text at UI device 4, playing audio representations of the cue(s) through one or more speakers of output device(s) 46, and others. Upon receiving the speech sample submitted by the user, voice module 14 may determine whether the spoken content matches the cue(s) using various speech recognition techniques known in the art, such as techniques based on hidden Markov models, dynamic time warping (DTW)-based speech recognition, and neural networks. By implementing one or both of the voice recognition and speech recognition techniques described herein, voice module 14 may enhance and improve the accuracy of the anti-spoofing techniques implemented by remaining components of anti-spoofing module 56 (see, col. 15 lines 55-67 and col. 16 lines 1-10). Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Chaudhary with the Ackerman, as a whole, so as to use the audio or sound to compare the stored sounds to determine the liveness of the subject, the motivation is to provide authentication. 
Regarding claim 14,  the combined teachings further discloses the method wherein the comparison relates to background noise (Chaudhary, col. 16 lines 11-26, discloses voice module may match the content of the speech sample to a word or other verbal cues that is included in a lexicon and also teaches speech recognition generate a random or select a random verbal cue which is considered background noise).

 10.	Claim(s) 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Lindermann et al. (US 10769635)(hereafter Lindermann).
 	Regarding claim 16, Ackerman does not explicitly disclose the method according to claim 1, wherein the process comprises: acquiring biometric sensor associated with the electronic device whilst the user is presented with and responds to a series of liveness challenges; performing a comparison of the acquired biometric sensor with stored biometric data acquired with another biometric sensor associated with another electronic device employed whilst a registered user was presented with and responded to a plurality of liveness challenges during a registration process for the at least one of the verification process, the authorization process and the authentication process; determining whether the user is physically present in dependence upon at least the comparison. However, in same field of endeavor, Lindermann teaches FIG. 25, col. 37 lines 24-40 illustrates an exemplary client 2520 with a biometric device 2500 for performing facial recognition. When operated normally, a biometric sensor 2502 (e.g., a camera) reads raw biometric data from the user (e.g., snaps a photo of the user) and a feature extraction module 2503 extracts specified characteristics of the raw biometric data (e.g., focusing on certain facial features, etc). A matcher module 2504 compares the extracted features with biometric template data 2510 stored in a secure storage on the client 2520 and generates a score and/or a yes/no response based on the similarity between the extracted features and the biometric template data 2510. The biometric template data 2510 is typically the result of an enrollment process in which the user enrolls a facial image or other biometric data with the device 2500. An application 2505 may then use the score or yes/no result to determine whether the authentication was successful. Col. 42 lines 51-67 teaches (297) In addition, one embodiment also includes a lip movement analysis module 2670 which performs an analysis of the motion of the user's lips as the user speaks the words/phrases. For example, the lip movement analysis module 2670 may compare the video images 2603 of the user as the user is speaking the words/phrases and determine the extent to which the audio stream captured via the microphone 2680 matches the video stream. If the lips of the user are out of sync with the captured audio stream, then this may indicate that the current user is spoofing the system (e.g., playing back a recording of the legitimate user's voice). To determine whether synchronization exists, the lip movement analysis module 2670 may be trained to associate certain phonetics and volume levels with certain lip/mouth positions and/or movements over time. For example, it would be expected that periods when the user's mouth is open (i.e., lips are separated) would result in a larger volume than when the user's mouth is closed (lips are together). Similarly, it would be expected that vowel sounds would be heard during times when the user's lips are separated and consonants during times when the user's lips are together. Therefore, it would have been obvious to one or ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lindermann with the Ackerman, as a whole, so as to use the biometric information of user and compare with the database to determine the liveness or spoofing of the person, the motivation is to provide secure user authentication using biometric sensors. 
 	Regarding claim 18, the combined teachings further discloses the method wherein the process comprises: acquiring historical location data retrieved from the electronic device whilst the user is presented with and responds to a series of liveness challenges; performing a comparison of the acquired location data with stored historical location data acquired from the another electronic device a registered user used when presented with and responded to a plurality of liveness challenges during a registration process for the at least one of the verification process, the authorization process and the authentication process; determining whether the user is physically present in dependence upon at least the comparison (Linderman, see, col. 10 lines 14-33 teaches (80) In the embodiment illustrated in FIG. 2, the non-intrusive authentication 230 includes a location authentication module 231 for performing location-based authentication using a location sensor(s) 241 and historical or user-specified location data stored within a user/location data storage device 245 (e.g., which may be implemented as a file system or database). By way of example and not limitation the location sensor 241 may include a GPS device and/or a module for detecting a current access point or cell tower to which the client 200 is connected (which can be used to estimate the device's current location). Any sensor capable of providing data related to a user's location may be used. The location authentication module 231 determines the effect that the current location of the client device has on the assurance level. For example, if the device is currently at a “home” or “office” location (according to historical or user-specified location data 245) then the assurance level may be adjusted upwards; whereas if device is currently at a distant, unknown location, then the assurance level may be adjusted downwards. Linderman, col. 49 lines 18-34, paragraph (335), In addition to explicit user authentication, one embodiment of the authentication engine 3010 collects data from sensors 3043 to be used by the assurance calculation module 3006 to generate the assurance level. By way of example, the sensors 3043 may include location sensors such as GPS sensors to indicate a current location of the user. If the client device 3000 is in an expected location such as the user's work or home, then this increases the likelihood that the user is the legitimate user. By contrast, if the user is in an unexpected location such as a foreign country which the user has not previously visited, then this increases the likelihood that the user is not the legitimate user. Thus, in one embodiment, the assurance calculation module 3006 will tend to increase the assurance level if the user is in an expected location and decrease the assurance level if the user is in an unexpected location).

Allowable Subject Matter
11.	Claims 2-9, 11, 12, 15, 17, 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631